Citation Nr: 1139448	
Decision Date: 10/25/11    Archive Date: 11/07/11

DOCKET NO.  08-12 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Lindio, Counsel



INTRODUCTION

The Veteran had active service from March 1970 until March 1972.   

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, granted service connection and a 20 percent rating for diabetes mellitus .  

The Board notes that the July 2007 rating decision deferred a decision on complications from diabetes mellitus, and that an August 2007 rating decision granted service connection for peripheral neuropathy of the upper and lower extremities secondary to the service-connected diabetes mellitus.  The August 2007 rating decision also denied service connection for peripheral vascular disease, claimed as poor leg circulation, and atrial fibrillation, claimed as a heart condition.  The Veteran did not file a notice of disagreement with those decisions.  Thus, those claims are not currently before the Board.  The single issue before the Board at this time is entitlement to an initial rating greater than 20 percent for diabetes mellitus.

In a January 2008 statement, the Veteran appears to be raising claims for service connection for "heart problems with chest pain...pancarticis and gall bladder".  These matters have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that his service-connected diabetes mellitus is more severe than indicated by the 20 percent disability rating currently in effect.  In a January 2008 statement, he reported that his diabetes mellitus is treated with insulin, oral medication, diet and exercise.  

The Veteran received a VA examination in July 2007.  The examiner found him to receive both insulin and oral medication, but to not be restricted in his ability to perform strenuous activities.  

The Veteran received another VA examination in August 2010.  That VA examiner noted that the Veteran denied ketoacidosis or hypoglycemic episodes and reported that he was on a restricted diet.  The examiner found him to have type II diabetes mellitus, with no complications of retinopathy, cerebrovascular disease, coronary artery disease, nephropathy, or peripheral vascular disease.  

Unfortunately, the August 2010 VA examination was inadequate, in that the examiner did not indicate whether or not the Veteran had been directed to engage in a regulation of activities (avoidances of strenuous occupational and recreational activities).  Such information would be necessary to determine if a higher disability rating is warranted.  The Board also notes that in a January 2011 statement, the Veteran's representative reported that the Veteran claimed that his condition had worsened since the last VA examination.  A new examination is in order.

The most recent  VA medical records associated with the claims file were from July 2010.  The record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2010).   Copies of any outstanding records of pertinent medical treatment not already associated with the claims file should be obtained for review.


Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from July 2010 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  After any outstanding records are associated with the claims file, the Veteran shall be provided an appropriate VA examination to determine the current extent and severity of his diabetes mellitus.  

The examiner's findings should also specifically include determinations as to each of the following: 

(a) Does the Veteran's diabetes mellitus require insulin?

( b) Does the Veteran's diabetes mellitus require a restricted diet?

(c) Does the Veteran's diabetes mellitus require a regulation of activities (avoidance of strenuous occupational and recreational activities)?

(d) Does the Veteran's diabetes mellitus require oral hypoglycemic agent?

(e) Does the Veteran's diabetes mellitus cause episodes of ketoacidosis or hypoglycemic reactions requiring hospitalizations or visits to a diabetic care provider (and if so how often do such hospitalizations or provider visits occur)?

(f) Does the Veteran's diabetes mellitus require progressive weight loss?  

A clear rationale for all opinions should be provided, along with a discussion of the facts and medical principles.  Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, and a copy of this remand must be made available to the examiner for review in connection with the examination.

	3.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


